     Case 2:13-cv-23628 Document 24 Filed 02/17/20 Page 1 of 2 PageID #: 73



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

Christopher Michaels, Administrator,
Amber K. Bowman, Deceased,                                                           Plaintiffs

v.                                                             Civil Action No. 2:13-cv-23628
                                                                    Judge Joseph R. Goodwin

Ethicon, Inc.,
Ethicon, LLC,
Johnson & Johnson                                                                   Defendants


                     JOINT MOTION TO DISMISS WITH PREJUDICE


       Plaintiffs Christopher Michaels, Administrator of the Estate of Amber K. Bowman,

Deceased and Defendants, Johnson & Johnson, Ethicon, Inc., and/or Ethicon LLC (collectively,

the “Ethicon Defendants”), jointly move to dismiss with prejudice all claims against the Ethicon

Defendants, pursuant to Fed. R. Civ. P. 41. No other defendants remain. Therefore, the Ethicon

Defendants respectfully request the Court close this case and strike it from the docket. Each

party shall bear their or its own costs.

Respectfully submitted,

/s/ Eric D. Holland                              /s/ William M. Gage
Eric D. Holland                                  William M. Gage (MS Bar #8691)
Holland Groves Schneller & Stolze                Butler Snow LLP
300 North Tucker Boulevard                       1020 Highland Colony Parkway
Suite 801                                        Suite 1400 (39157)
St. Louis, MO 63101                              P.O. Box 6010
(314) 241-8111                                   Ridgeland, MS 39158-6010
eholland@allfela.com                             (601) 985-4561
Counsel for Plaintiffs                           william.gage@butlersnow.com
     Case 2:13-cv-23628 Document 24 Filed 02/17/20 Page 2 of 2 PageID #: 74



                                                      /s/ Susan M. Robinson____
                                                      Susan M. Robinson (W. Va. Bar #5169)
                                                      Thomas Combs & Spann PLLC
                                                      300 Summers Street, Suite 1380 (25301)
                                                      P.O. Box 3824
                                                      Charleston, WV 24338
                                                      (304) 414-1800
                                                      srobinson@tcspllc.com
                                                      Counsel for the Ethicon Defendants


                                  CERTIFICATE OF SERVICE

       I certify that on this date I electronically filed this document with the clerk of the court
using the CM/ECF system, which will send notification of this filing to CM/ECF participants
registered to receive service in this MDL.


                                                        /s/ William M. Gage




                                                  2
